FOR THE NORTHERN DISTRICT OF

 

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff, ;
v. 2:19-CR-200-Z-BR
ANTHONY ORONA
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 12, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Anthony Orona filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Anthony Orona was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Anthony Orona; and ADJUDGES Defendant
Anthony Orona guilty of Count One in violation of 18 U.S.C. § 641. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, February 27, 2020.

Meg ema

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
